Title: To Benjamin Franklin from Chaumont, 2 May 1779
From: Chaumont
To: Franklin, Benjamin


Monsieur.
L’orient ce 2 may 1779.
J’ay L’honneur de Remettre a Vostre Excellence, La Reponse du Cape. Jones a La Lettre dont vous m’avez Chargé. Je Compte qu’il poura apareiller Le quinze pour executer Les ordres de Vostre Excellence. Permettez moy de vous prier de faire Remettre Sans Retard La Depesche incluse a M. Le Marquis de la fayette, par quelqu’un qui ne Scache pas d’ou elle vient.
Agreez L’asseurance du tendre et Respectueux attachement avec lequel J’ay L’honneur d’estre Monsieur Vostre tres humble et tres obeissant Serviteur
Leray DE Chaumont

Permettez moy de vous prier d’envoyer par M. vostre fils la Lettre a M. de Sartine et qu’il aye la Bonté de S’informer Sil n’est pas a Paris avant de la porter a Marly.
M. le Docteur franklin.

